Citation Nr: 1746686	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-53 534	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

The Veteran represented by:	John Eugene Walus, Attorney at Law


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision of the Newnan, Georgia, and Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal is dismissed.




		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


